DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Note: Change in Examiner
The Examiner of record is now Genevieve Alley, Art Unit 1617.  Therefore, future correspondence should reflect such changes.  Also, at the end of the Action is the information regarding the SPE and the Art Unit.

Withdrawn Claim Rejections
	The rejections of claims 1-19 under 35 U.S.C. 103 as being unpatentable over Varner et al. (WO 2006/110487) in view of EP 2220 150 and further in view of Vachon (US 2017/304815) are hereby withdrawn in view of the claim amendments filed on Jan. 13, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Varner et al. (WO 2006/110487; published: 10/19/06; of record), in view of Sakurai et al. (EP 2220150; published: 8/25/10; of record), Vachon (US 2017/0304815; published: 10/26/17; of record) and Peyman (US 2017/0157038; published: 6/8/17).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Varner et al. teaches a sustained release implant and methods for subretinal delivery of bioactive agents (Abstract). Varner et al. teach that in some embodiments, the polymer matrix and the one or more bioactive agents, alone form the implant (limitations of instant claim 1; p. 9). Varner et al. teach that the polymers useful in the polymer matrix (in semi-crystalline state) include poly(ethylene-co-vinyl acetate), wherein the vinyl acetate content is in the range of about 30-34% by weight of the pEVA copolymer (limitations of instant claims 1, 3-6, 8 and 10; p. 26 and 28). Varner et al. teach that in order to dissolve the pEVA, the components were heated to 30 to 40 °C (limitation of instant claim 7).
Varner et al. teach that the cross-sectional shape of the core of an implant may be any desired shape, but is typically circular (limitations of instant claim 2; p. 31). 
Varner et al. teach that the bioactive is an antibiotic (e.g., tobramycin, gentamycin) (limitation of claims 1 and 12; p. 41). Varner et al. teach overlapping concentration (limitation of instant claims 13; see entire ref.).
	With regards to instant claims 14-15 and 19, Varner et al. teaches wherein the composition can comprise a copolymer of polyalkylene glycol terephthalate and antimicrobial agents (see entire ref.).
In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Varner et al. does not teach wherein the diameter of the bead ranges from about 2 to about 20 mm, as required by instant claim 1.  However, this deficiency is cured by Peyman.
	Peyman is directed to a method (and composition) to provide a therapeutic agent to an eye of a patient (Abstract). Peyton teaches that the implant delivered to the eye can have a diameter ranging from 30 micrometers to 3 millimeters when round, flat, bead-shaped, etc. ([0042]). In another embodiment, the device may be sized to be between 8mm to 18 mm in diameter ([0042]).

	Sakarai et al. teach an antimicrobial composition comprising semi-crystalline polymer, which further comprises a nonionic surfactant ([0004] and [0124]). Sakarai et al. teach the use of a colorizing agent ([0056]-[0057]). Vachon teaches an implantable antibacterial polymer, wherein the bead further comprises a radio-contrast agent. See Para [0012]. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
With regards to the claimed diameter, it would have been prima facie obvious to one of ordinary skill in the art to modify the diameter size to up to 18 mm, as taught by Peyman. As stated in MPEP §2144.05:“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Furthermore, Varner et al. teach that as the implant becomes smaller in diameter, the insertion and handling of the device becomes more difficult and the amount of bioactive agent(s) that can be encapsulated in the implant is limited. And furthermore, such factors are taken into account in determining the size of the implant (p. 40).  And Peyman et al. teach that a suitable diameter for polymeric bead comprising a bioactive agent that is administered to an eye ranges from 30 micrometers to up to 18 millimeters, which overlaps almost completely with the claimed range. The Applicants' 
	The disclosures of Varner et al., Sakarai et al. and Vachon are each directed to antimicrobial beads/particles. Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to further incorporate a nonionic surfactant, colorizing agent and radiocontrast agent to the composition of Varner et al., as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so as Sakarai et al. and Vachon teach the addition of a colorizing agent, nonionic surfactant and radiocontrast agent to a polymer matrix containing a bioactive agent (e.g., anti-microbial agent) is suitable and well-known.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicants’ arguments are moot in view of the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617